NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 01 June 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 12, and 22 have been cancelled.
Claims 1, 3-11, 13-21, 23-27 are currently pending and considered below.

Response to Arguments
Applicant’s arguments, filed 01 June 2021, with respect to the eligibility of the prior art to Corrigan (US Publication No. 20190192895) under 102(a)(2) have been fully considered and are persuasive.  Specifically, the Examiner agrees with Applicant’s argument that the subject matter of Corrigan and that of the present application were commonly owned not later than the effective filing date of the instant application. Therefore, the 102(b)(2)(C) exception applies, and the subject matter of Corrigan is not available as prior art.  The 35 U.S.C. 103 rejections in view of Corrigan have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Sasha Mandy, Attorney of Record, on 10 June 2021.

The application has been amended as follows: 
Claim 6, line 2, “the resilient bands comprise” has been amended to --each of the resilient bands comprises--

Claim 7, line 3, “a resistance of the resilient bands” has been amended to --a resistance of each of the respective resilient bands--

Claim 11, line 15, “stackable one next to the other” has been amended to --stackable one against the other--

Claim 13, line 2, “lowermost the resilient bands” has been amended to --lowermost of the resilient bands--

Claim 16, line 2, “the resilient bands comprise” has been amended to --each of the resilient bands comprises--

Claim 17, line 3, “a resistance of the at least one resilient band” has been amended to --a resistance of each of the respective resilient bands--

Claims 21, 23, and 24 have been cancelled.

New claim 28 has been added as follows:
28. The seated exercise unit as defined in claim 1, wherein a groove is defined by interconnected walls of the base, the interconnected walls comprising a bottom wall defining a floor of the groove.          
 
New claim 29 has been added as follows:
29. The seated exercise unit as defined in claim 1, wherein the seat member comprises finger grooves for seizing the seat member.
 
New claim 30 has been added as follows:
30. The seated exercise unit as defined in claim 11, wherein the base is pivotable about a pivot to an upright orientation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a seated exercise unit in combination with all of the structural and functional limitations, and further comprising a base extending between a first end and an opposed second end, a seat member removably mounted to the base and displaceable therealong between the first and second ends of the base, and a resistance-generating assembly comprising a stationary band anchor attached to the base, a displaceable band anchor attached to the seat member, the displaceable band anchor being spaced apart from the stationary band anchor and displaceable with the seat member relative to the stationary band anchor, and resilient bands mountable to the stationary and displaceable band anchors and extending therebetween, the resilient bands being stackable one against the other to form a stack of resilient bands, the stack of resilient bands generating resistance upon the resilient bands in the stack of resilient bands being elastically deformed by displacement of the displaceable band anchor relative to the stationary band anchor.
The closest prior arts include Gerschefske (US Patent No. 8562492), Endelman et al. (US Patent No. 6527685), and Noe (US Patent No. 1633124).
Gerschefske teaches a seated exercise unit comprising a base (12) having a first end (towards 16) and an opposite second end (towards 66), a seat member (14) removably mounted to the base and displaceable therealong between the first and second ends of the base, and a resistance generating assembly comprising a stationary band anchor (34) attached to the base, a displaceable band anchor (Col. 8 lines 36-37) attached to the seat member, and resilient bands (62) aligned horizontally and extending between the stationary band anchor and the displaceable band anchor to generate resistance upon being elastically deformed. Gerschefske does not teach resilient bands being stackable one against the other to form a stack of resilient bands.
Endelman et al. teaches a seated exercise unit comprising a base (12) having a first end (14) and an opposite second end (16), a seat member (20) removably mounted to the base and displaceable therealong between the first and second ends of the base, and a resistance generating assembly comprising a plurality of elastic members (24) aligned horizontally that are selectively connected between the seat member and the second end of the base. Endelman does not teach resilient bands being stackable one against the other to form a stack of resilient bands.
Noe teaches an exercising apparatus comprising a pair of handle units (2) and resilient bands (1) that can be stacked against one another to form a stack of resilient bands, where the stack of resilient bands is secured to each of the pair of handle units by a clamp member (5). Noe does not teach the exercising apparatus comprising a base and a seat member. It would not have been obvious to modify the seated exercise units of Gerschefske or Endelman et al. to include the stackable resilient bands of Noe, as this type of modification would require changes to the structural integrity of the respective band anchors, and would destroy the function of the resistance generating assemblies of Gerschefske and Endelman et al. as a user would not be capable of quickly attaching or detaching selected resilient bands or members from the respective band anchors.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/Megan Anderson/Primary Examiner, Art Unit 3784